In an action to recover on a written guarantee of payment, the defendants appeal from an order of the Supreme Court, Westchester County (Ferraro, J.), entered December 23, 1987, which granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The mere assertion by the defendants that it was not their intention to become liable for the debtor’s two preexisting notes does not raise a triable issue of fact since the unconditional and continuing guarantee which they executed clearly provides that the guarantee was to apply to the preexisting debts (see, Bethlehem Steel Co. v Turner Constr. Co., 2 NY2d 456, 460; National Bank v Dogwood Constr. Corp., 47 AD2d 848; cf., Kleet Lbr. Co. v Quail Homes, 129 AD2d 564, 565). The defendants’ further contention that they were fraudulently induced into executing the guarantee is unsupported by evidentiary facts and such an assertion is belied by the express provisions of the guarantee (see, Citibank v Plapinger, 66 NY2d 90).
We have examined the defendants’ remaining contentions and find them to without merit. Thompson, J. P., Brown, Lawrence and Rubin, JJ., concur.